 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6    UNITED STATES OF AMERICA,                               Case No. 2:13-cr-147-LDG-GWF
 7                                         Plaintiff,
             v.                                                         ORDER
 8
      ANDREW YIM,
 9
                                        Defendant.
10

11          This matter is before the Court on Benjamin Scroggins, Esq. and Mark H. Hutchings, Esq.’s
12   Motion for Leave to Appear (ECF No. 245), filed on January 4, 2019.
13          Benjamin Scroggins, Esq. and Mark H. Hutchings, Esq. request leave to appear as attorney
14   of record for Defendant Andrew Yim. The Court finds good cause to grant their request.
15   Accordingly,
16          IT IS HEREBY ORDERED that Benjamin Scroggins, Esq. and Mark H. Hutchings,
17   Esq.’s Motion for Leave to Appear (ECF No. 245) is granted.
18          Dated this 6th day of March, 2019.
19

20                                                          GEORGE FOLEY, JR.
                                                            UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                        1
